Citation Nr: 0515582	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Crohn's disease claimed as stomach condition.  

2.  Entitlement to service connection for Hepatitis C, to 
include as secondary to treatment for Crohn's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  In that rating decision, in 
pertinent part, the M&ROC reopened a previously denied claim 
of entitlement to service connection for Crohn's disease 
claimed as stomach condition and denied the claim on the 
merits.  The M&ROC also denied service connection for 
Hepatitis C.  The veteran's disagreement with those actions 
led to this appeal.  

The issues of entitlement to service connection for Crohn's 
disease claimed as stomach condition and entitlement to 
service connection for Hepatitis C, to include as secondary 
to treatment for Crohn's disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the M&ROC 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in May 1995, the M&ROC 
confirmed its prior denial of entitlement to service 
connection for Crohn's disease claimed as stomach condition 
on the basis that lay statements added to the record at that 
time were insufficient to establish a reasonable basis for 
service connection.  

2.  Evidence added to the record since the May 1995 rating 
decision is not cumulative of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for Crohn's disease claimed as stomach condition.  




CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for Crohn's 
disease claimed as stomach condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2004)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA with 
respect to the claim decided here.  The Board concludes that 
no useful purpose would be served by such action, and there 
is no harm to the veteran as this decision is favorable to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

Finality/new and material evidence

Generally, a claim that has been denied in a prior rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Amendments to 38 C.F.R. § 3.156(a) revised the standard for 
new and material evidence, and those amendments apply to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug 29, 2001).  Because the veteran filed 
his current service connection claim in June 2002, 38 C.F.R. 
§ 3.156(a) as revised effective August 29, 2001, is 
applicable.  

As relevant in this case, new evidence is defined as existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Background and analysis

The veteran is seeking service connection for Crohn's disease 
and filed his current claim in June 2002.  Prior to that 
time, the claim had most recently been denied in a rating 
decision dated in May 1995.  The M&ROC denied the claim on 
the basis that lay statements added to the record at that 
time were insufficient to establish a reasonable basis for 
service connection.  The veteran did not appeal that 
decision, and it became final one year after the date in May 
1995 when the M&ROC mailed the veteran notice of the decision 
and informed him of his appellate rights.  See 38 C.F.R. 
§ 20.302 (2004).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that if service connection for a 
claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (2001).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

Evidence of record at the time of the M&ROC's May 1995 denial 
of service connection for Crohn's disease claimed as stomach 
condition included the veteran's service medical records, a 
VA examination report, private medical records, and 
statements from relatives and friends of the veteran.  The 
veteran's service medical records show that he was seen in 
January 1973 with complaints of stomach pain after meals over 
the past month.  He said there was no real pain, but it was 
more like nausea.  Medication was prescribed.  He was seen 
twice in February 1973 with stomach complaints, and an upper 
gastrointestinal series in late February 1973 was negative.  
In March 1973, the veteran complained of stomach pains and 
also pain in the groin area.  He said medication did not 
relieve the cramps or burning sensation.

In July 1973, the veteran was seen with complaints of stomach 
pain off and on over the past two weeks.  He said it was a 
sharp pain.  He saw a medical officer who noted the veteran 
reported crampy mid-abdominal pain about thirty minutes after 
eating.  At the veteran's service separation examination in 
June 1974, the examiner evaluated all systems as normal.  

At a VA examination in November 1976, the veteran stated that 
he first began having trouble with his stomach in service in 
1973 and that this was manifested by nausea, loss of 
appetite, no weight loss, no hematemesis, and no melena.  He 
said he was treated with medication and by diet.  He stated 
that since discharge from service he had had intermittent 
discomfort in the stomach, but no change in symptomatology.  
The veteran underwent an upper gastrointestinal series and 
esophogram, which were negative.  The clinical diagnosis was 
no evidence of gastric pathology at this time.  

Also of record were private medical records and letters from 
private physicians.  In a letter dated in January 1977, A.F. 
Sanders, M.D. stated that he had seen the veteran in March 
1976 for symptoms compatible with peptic ulcer disease.  He 
stated no diagnostic studies were performed, and the veteran 
was treated with diet and medication.  Private clinical 
records show that at an outpatient visit in September 1978 
the veteran complained of diarrhea and abdominal cramps over 
the past three days.  In August 1979, he complained of 
indigestion and reported that eating caused indigestion.  In 
February 1980, he retuned with complaints of cramps, diarrhea 
and abdominal pain.  

In March 1980, after a four to five-week history of abdominal 
pain with alternating diarrhea and constipation, had an upper 
gastrointestinal series and a small bowel series, which 
revealed some irregularity of the distal small intestine 
compatible with Crohn's versus lymphoma.  Because of this he 
was hospitalized for a colonoscopy, which revealed a colonic 
stricture in the sigmoid colon.  Biopsies and brushings of 
this were negative for malignancy.  The veteran was felt to 
have Crohn's disease and was treated with steroids.  The 
veteran later had a relapse of symptoms and underwent an 
abdominal colectomy and small bowel resection with 
iliosigmoidostomy in November 1980.  A pathology report 
confirmed the diagnosis of Crohn's disease.  

Other medical evidence then of record shows continuing 
treatment for residuals of surgery and Crohn's disease.  Also 
of record were statements from the veteran's parents, an 
aunt, a cousin, and a friend who recalled that the veteran 
had stomach and digestive problems when he returned from 
service.  

Evidence added to the record since the May 1995 rating 
decision includes medical records showing diagnoses of 
Crohn's disease and letters from the veteran's parents 
stating that the veteran had had ongoing and continuing 
problems with his stomach since his return from service.  The 
medical records and parents' statements are cumulative of 
evidence previously of record and as such do not qualify as 
new evidence.  

Also added to the record is a letter from Raghu C. Chaparala, 
M.D., dated in September 2003.  The veteran submitted this 
evidence with his VA Form 9, Appeal to Board of Veterans' 
Appeals, and waived its consideration by the M&ROC.  In his 
letter Dr. Chaparala noted the veteran had stomach problems 
in 1971 and 1973 and that he was finally diagnosed with 
having Crohn's disease in the early 1980s.  Dr Chaparala said 
that in his opinion, Crohn's disease is difficult to diagnose 
at the initial manifestation, especially if biopsies are not 
done at the right places.  He said it is a chronic disease 
presenting with vague abdominal symptoms before a proper 
histological diagnosis is done.  

The Board finds that Dr. Chaparala's letter serves as new and 
material evidence to reopen the veteran's service connection 
claim.  By pointing out that Crohn's disease presents with 
vague abdominal symptoms and noting that the veteran had 
stomach problems in service, Dr. Chaparala provides a 
potential medical nexus between the veteran's stomach 
symptoms in service and his current Crohn's disease, a 
previously unestablished fact.  This evidence was not of 
record prior to the May 1995 rating decision and when 
considered in conjunction with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim.  This new evidence therefore serves to reopen the 
claim.  




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for Crohn's disease claimed 
as stomach condition is reopened, and to that extent the 
appeal is granted.  


REMAND

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In this case, there is medical evidence of Crohn's disease, 
the disability for which the veteran is seeking service 
connection, there is medical evidence showing the veteran was 
treated for nausea, stomach complaints and abdominal cramping 
in service, and there is medical evidence stating that 
Crohn's disease presents with vague abdominal symptoms.  That 
evidence, the September 2003 letter from Dr. Chaparala, does 
not, however, provide a clear medical opinion linking the 
veteran's in-service symptoms to his Crohn's disease, first 
diagnosed in 1980.  It is, therefore, the opinion of the 
Board that this claim must be remanded for a VA examination 
and medical opinion.  

The veteran is also claiming entitlement to service 
connection for Hepatitis C.  One theory of his claim is that 
his Hepatitis C is the result of surgery for his Crohn's 
disease.  The Board infers from the veteran's statements that 
he contends that his Hepatitis C is related to blood 
transfusion during his November 1980 surgery for Crohn's 
disease during which he underwent total abdominal colectomy 
and small bowel resection with iliosigmoidostomy.  While the 
November 1980 operation report is of record, it does not 
mention that transfusion was required.  The veteran should be 
advised that he should submit or identify medical evidence 
that he received a blood transfusion in conjunction with 
treatment for his Crohn's disease, if this is his assertion.  
In any event, in conjunction with the VA examination 
pertaining to the veteran's Crohn's disease, the Board will 
request that the physician review the record and provide an 
opinion as to whether the veteran's Hepatitis C is related to 
treatment for his Crohn's disease.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the veteran 
and request that he provide a complete 
address and release authorization for 
hospital clinical records associated with 
his surgery for Crohn's disease when he 
underwent total abdominal colectomy and 
small bowel resection with 
iliosigmoidostomy at Our Lady of the Lake 
Medical Center, Baton Rouge, Louisiana, 
in November 1980.  With the requested 
release authorization, the AMC should 
obtain and associate with the claim file 
evidence from Our Lady of the Lake 
Medical Center that has not been obtained 
previously.  In any event, the AMC should 
obtain and associate with the claims file 
VA medical records for the veteran from 
the VA Medical Center in Wichita, Kansas, 
dated from September 1999 to the present.  

The veteran should be notified that 
evidence currently needed to substantiate 
his claim for service connection for 
Crohn's disease is a medical opinion 
wherein the medical professional 
determines that it is at least as likely 
as not (50 percent or greater likelihood) 
that his Crohn's disease had its onset in 
service or is causally related to an 
identified incident of service.  The 
rationale for the opinion should be 
explained, and the opinion should take 
into account the veteran's history and 
medical records during and after service.  

The veteran should also be notified that 
evidence currently needed to substantiate 
his claim for service connection for 
Hepatitis C is a medical opinion wherein 
the medical professional determines that 
it is at least as likely as not that his 
Hepatitis C had its onset in service or 
is causally related to an identified 
incident of service.  Evidence currently 
needed to substantiate the claim for 
service connection for Hepatitis C as 
secondary to Crohn's disease is evidence 
that Crohn's disease is service connected 
and a medical opinion that it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's Hepatitis 
C was caused by treatment for Crohn's 
disease, including surgical treatment in 
November 1980.  The opinions should take 
into account the veteran's history and 
medical records during and after service.  

The veteran should be notified that VA 
will arrange for VA examination and 
obtain VA medical opinions, but that it 
is ultimately his responsibility to 
obtain evidence that substantiates his 
claims.  

In addition, the AMC should request that 
the veteran submit any evidence in his 
possession not submitted previously that 
pertains to his claims.  

2.  Thereafter, the AMC should arrange 
for a VA examination to determine the 
etiology of the veteran's Crohn's disease 
and his Hepatitis C.  All indicated 
studies should be performed.  After 
examination and review of the record, 
including the veteran's complete service 
medical records, post-service treatment 
records and examination reports, the 
physician should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran's 
Crohn's disease had its onset in service 
or is causally related to any identified 
incident of service.  In addition, the 
physician should provide an opinion, 
again with complete rationale, whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the veteran's 
Hepatitis C had its onset in service or 
is causally related to any incident of 
service.  Also, the physician should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's Hepatitis 
C is causally related to treatment for 
the veteran's Crohn's disease, including 
the total abdominal colectomy and small 
bowel resection with iliosigmoidostomy in 
November 1980.  

The claims file must be provided to the 
physician for review of pertinent 
documents and that it was available and 
reviewed should be noted in the 
examination report.  

3.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
the AMC should adjudicate, on a de novo 
basis, entitlement to service connection 
for Crohn's disease claimed as stomach 
condition.  Thereafter, the AMC should 
readjudicate entitlement to service 
connection for Hepatitis C, to include as 
secondary to treatment for Crohn's 
disease.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the AMC should issue an 
appropriate supplemental statement of the 
case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


